DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/CN2019/100563 filed 08/14/2019 which further claim priority to CN 201910497704.7 filed 06/10/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea since it recites limitations which can be interpreted as performed solely in the human mind (e.g Mental Process) without significantly more. The claim(s) recite(s), “A method of adjusting a chromatic aberration of a display device comprising a plurality of display screens spliced together…” while reciting the following “steps” in the body of the claim, “defining…” “determining…” “setting…” “selecting…” and “inputting…”  This judicial exception is not integrated into a practical application because the above listed “steps” of the claims define generic processing terms that can be interpreted as solely performed via a human’s mental “processing” and without any explicit or even implicit reciting of at least one of the recited “steps” of the claimed invention as performed by some sort of physical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al. (U.S. Publication 2002/0003544).
In reference to claim 1, Ohtsuka et al. discloses a method of adjusting a chromatic aberration of a display device comprising a plurality of display screens spliced together (see paragraphs 8, 10, 56 and #20, 30, 40 of Figure 1 wherein Ohtsuka et al. discloses a display device and control process, the display device comprising a plurality of display units arranged in a matrix to form a display portion.  Ohtsuka et al. discloses the invention performing 
defining a tolerance scope of chromatic aberration (see paragraphs 63, 72, 73 and 76 wherein Ohtsuka et al. discloses a method of determining a chromaticity range represented by triangular coordinates, the method defining a tolerance range comprising delta X and delta Y values of chromaticity.  Ohtsuka et al. discloses determining a chromaticity range common to all of the display units using the tolerance.);
determining a varying scope of chromatic aberration of the display device according to chromatic aberrations of the plurality of display screens (see paragraphs 63, 73 and 76 wherein Ohtsuka et al. discloses determining a chromaticity range represented by triangular coordinates, and then determining a chromaticity range common to all of the display units using the above mentioned tolerance;
defining a plurality of adjusting levels of chromatic aberration according to the tolerance scope of chromatic aberration and the varying scope of chromatic aberration (see paragraph 76-78 and 80 wherein Ohtsuka et al. discloses obtaining chromaticity conversion parameters such that the display units can achieve the display within the determined common chromaticity range.  Note, it is clear that the chromaticity parameters are obtained using the tolerance range as indicated above since it is inherently utilized to determine the chromaticity range common to all displays units in Ohtsuka et al..);
setting a color offset value corresponding to each of the plurality of adjusting levels of chromatic aberration (see paragraphs 78-80 wherein Ohtsuka et al. discloses determining actual image signal conversion values via predetermined mappings of image signals to points within the chromaticity range.); and

	In reference to claim 7, Ohtsuka et al. discloses all of the claim limitations as applied to claim 1 above in addition, Ohtsuka et al. discloses the display units comprised of LEDs in the format of red, green and blue units and further explicitly discloses chromaticity coordinates to represent values of red, green and blue emitted light (see paragraphs 66-67).
	In reference to claim 8, claim 8 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale applied in the rejection of claim 1 above, claim 8 further recites, “A display device, comprising…a processing unit configured to…and a storage configured to store the color offset value.”  Ohtsuka et al. discloses a display control portion for performing the techniques of the invention of which the Examiner interprets equivalent to Applicant’s “processing unit” (see paragraphs 56-57, 62-63 and #20 of Figure 1).  Ohtsuka et al. also discloses storing the chromaticity conversion parameter associated with each display unit in a memory portion (see at least paragraph 80 and #42 of Figure 4).
	In reference to claim 9, Ohtsuka et al. discloses all of the claim limitations as applied to claim 8 above in addition, Ohtsuka et al. discloses an alternate embodiment wherein the display device comprises a mixing/separating portion that receives image data and a variety of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al. (U.S. Publication 2002/0003544).
In reference to claim 10, Ohtsuka et al. discloses all of the claim limitations as applied to claim 8 above.  Although Ohtsuka et al. discloses storing the chromaticity conversion parameter associated with each display unit in a memory portion, Ohtsuka et al. does not explicitly disclose 


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biwa et al. (U.S. Patent 10,657,868)
Biwa et al. discloses a display apparatus and correction method correcting for chromaticity to reduce color unevenness. 
Sawada et al. (U.S. Patent 8,801,196)
Sawada et al. discloses a multi-screen display apparatus in which screens of a master apparatus and slave apparatus are arranged and chromaticity variation is reduced.
Zong et al. (U.S. Patent 10,726,776)
Zong et al. discloses a pixel-by-pixel calibration method wherein luminance-chrominance mean deviation ratios are calculated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/26/21